Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (02/11/2022) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Acknowledgements

3.1.       The Examiner undersigned thanks Applicant’s representative (Atty. Park; R.No. 60,719) for the details stated Remarks, and for the cooperation expediting the case.

3.2.	Upon new entry, claims (8 -12) remain pending on this application, of which (8, 12) are the two (2) parallel running independent claims on record, being amended. Claims (1-7) were previously withdrawn from consideration. 

3.3.	The previously presented Double Patent (DP) rejection is withdrawn in view of the newly filed (02/11/22) and approved Terminal Disclaimer (TD) on date (02/14/2022). 

                                                            Terminal Disclaimer

4.	The newly filed Terminal Disclaimer is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (US 10,579,891), it has been reviewed, accepted by the Office and recorded on file.

                 Notice of Allowance

4.       In view of the persuasive arguments presented, the Examiner considers that the case has now been placed in conditions for allowance, and therefore a new Notice of Allowance on claims (1 -20) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The two (2) parallel running Independent claims (8, 12) on record, are drawn to a particular methodology for partitioning and predict target CU blocks, recursively performed based on both quad-tree and binary split, and wherein the binary-division is performed by using a plurality of flags extracted from the bitstream, that improve codec performance by efficiently transmitting division information in real time. 
	The first flag for indicating whether to use a binary division type, and a second flag for specifying a division direction of the binary-division, a first flag being equal to the first value indicates a vertical direction while the second flag equal to a second value indicates a horizontal direction; obtaining, a residual signal by performing an inverse- quantization and an inverse-transform on quantized coefficients of the current block; generating, with the decoding apparatus, a prediction signal of the current block by performing an intra prediction based on reconstructed pixel values of a neighboring block; and reconstructing, with the decoding apparatus, the current block using the residual signal and the prediction signal.

5.2.    The below group of Prior art presented on record (see Section 6), fails to fairly disclose and/or suggest the specificities of the above construction (section 5.1), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

                  Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

6.1. Patent documentation

US 10,887,591 B2 		Sim; et al. 		H04N19/70; H04N19/176;
US 10,178,395 B2 		Joshi; et al. 		H04N19/70; H04N19/176;
US 9,532,058 B2 		Chien; et al. 		H04N19/176; H04N19/46;
US 9,860,529 B2 		Zhang; Li et al. 	H04N19/70; H04N19/176;

6.2. Non-Patent documentation:

_ WD1 Working Draft 1 of High Efficiency Video coding; Oct-2010; Wiegand.
_ Block partitioning structure in the HEVC standard; Kim; 2012. 
_ Library USPTO NPL query; 2022
_ NPL Google Search; 2022.

        CONCLUSIONS

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.